Case 1:19-cr-10080-NMG Document 699-13 Filed 12/18/19 Page 1 of 20




                    Exhibit 13
      Case 1:19-cr-10080-NMG Document 699-13 Filed 12/18/19 Page 2 of 20
     9163848802 2018-10-10 17-48-54 09884-001                        Page 1


1    Call Date:     2018-10-10

2    Call Duration:      18:20

3    Call Begin [        ] Call End [      ]

4    Call Participants:

5

6          Rick Singer

7    File Name:     9163848802 2018-10-10 17-48-54 09884-001.wav

8    Bates No:

9

10   __:      [00:00] -- was, uh...

11            Hey, Rick.

12   SINGER: Uh...

13            Uh, uh...

14   __:      Uh...

15            Unfortunately, I’m driving too.      So I’m hoping you can

16            hear me.

17   SINGER: I can h--

18            Um, uh...     You can or you cannot hear me?

19   SINGER: I can.      Go ahead.

20            OK.

21   __:      Uh...

22            Great.     So a few things I have.   I’m -- I’m on the

23            road, so I don’t have the detail -- the billing

24            questions.     But I do have overall questions on, uh,
      Case 1:19-cr-10080-NMG Document 699-13 Filed 12/18/19 Page 3 of 20
     9163848802 2018-10-10 17-48-54 09884-001                        Page 2


1            payroll for, uh, your dad and Marlo.

2    SINGER: OK.

3            Uh, so here’s the deal.      Uh, since I started, uh, the

4            deal has been that they’re -- they are supposed to get

5            a certain amount of net -- net payroll, net of taxes.

6            So...   And then I saw another note recently that said

7            Marlo was supposed to make 45, [01:00] I think Nick

8            60.   Uh, they’re gonna make...      Marlo’s gonna make

9            well over that.     Uh, because, if it’s a net paycheck,

10           she’s grossed up.     And I needed to know, you know,

11           what the situation really is.

12   SINGER: So what...?    So I’m --fused.     Uh, they’re supposed

13           to...   So she makes 4,000 a month.

14           Uh, say that a--?     $4,000 a month?     So 48 a year?

15   SINGER: Yeah.

16           Hey, Rick?

17   SINGER: Yeah.

18           OK.   Well, that’s not what’s been done.        She gets a

19           net amount, which -- she’s gonna be -- uh, she’s gonna

20           be making at least $60,000, uh, becau-- gross amount,

21           because of her payroll taxes.

22   SINGER: How long you --

23           Uh, mo--

24   SINGER: -- been doin’ that?
      Case 1:19-cr-10080-NMG Document 699-13 Filed 12/18/19 Page 4 of 20
     9163848802 2018-10-10 17-48-54 09884-001                          Page 3


1            Since I started work, since I started here [02:00]

2            with you.    Uh...

3    SINGER: An-and, uh, wh-- um, why was that done?         Who h-- who

4            said to do that?

5            I don’t know.    Uh, that was the instruction I got from

6            Steve.   And I started -- you know, obv-- I mean, since

7            I don’t do the foundation work, I’ve been able to look

8            more into things.     And I thought, “OK, that’s a whole

9            lotta money.”    Uh...

10   SINGER: Yeah.

11      :    Uh...

12   SINGER: They’re supposed to get -- they’re supposed to g--

13           they’re supposed to make f-- uh, fou-- she’s supposed

14           to make 4 grand a month, and whatever taxes are taken

15           outta that.     And he’s supposed to make -- what is it,

16           5 grand a month or somethin’ like that?

17           That’s be right, 48 and 60.       But as we’ve been paying

18           them, they make a lot more.       And, uh, I wasn’t sure

19           what -- you know, because you’re -- they’re your

20           family, if there sp-special circumstances or what.

21           But now we’re at the point that I do a lot more, uh,

22           [03:00] deeper investigation into things.         And I

23           thought, “Oh, gosh.      Marlo’s gonna make at least 60,

24           if not 70.”    And same for Nick.     Uh, and the pro-- the
      Case 1:19-cr-10080-NMG Document 699-13 Filed 12/18/19 Page 5 of 20
     9163848802 2018-10-10 17-48-54 09884-001                        Page 4


1            deal is, with Nick -- is that he’s on 0, uh, federal

2            withholding and state withholding, which is why last

3            year -- I didn’t get it last year.        I mean, uh, wasn’t

4            there for long.     But, uh...    And he -- he had called

5            me a few times and said his taxes w-- you know, they

6            di-- he didn’t have enough taxes, and, uh...          Well,

7            that’s because he was getting a net paycheck of what

8            he needed -- or whatever --

9    __:     Uh...

10           -- whoever (inaudible).      And, uh, so he wasn’t having

11           a whole lot of taxes.      Now I’ve tried, off and on this

12           year, to withhold taxes for him, so he wouldn’t get

13           into a tax problem at the end o’ the year.

14   SINGER: Well, he shou--

15           But I just need to know...

16   SINGER: -- he should only be makin’ --

17           Go ahead.

18   SINGER: -- he should be makin’ 5 grand...        That’s his check.

19           And whatever the taxes are outta the 5 grand.

20           [04:00] OK.    So then I need to check with Nick.

21           Because for some reason, his, um...        I’m sorry I don’t

22           know the reason.     ’Cause this was set up before I was

23           here.   But he’s set up for 0 federal withholding and 0

24           -- I believe, 0 state.      Uh, so I put in a few, you
      Case 1:19-cr-10080-NMG Document 699-13 Filed 12/18/19 Page 6 of 20
     9163848802 2018-10-10 17-48-54 09884-001                        Page 5


1            know, $500 payments here and there, just so he

2            wouldn’t get into too much trouble, uh, n--          I don’t

3            know that he has trouble.      But, uh...    Yeah.    So I can

4            keep, uh --

5    SINGER: Uh, the bottom li--

6            -- I c--

7    SINGER: -- the bottom line is I’m only payin’ him 5 grand a

8            month and she’s gettin’ 4 grand a month.         And th--

9            whatever the taxes are on that.

10           OK.   So we’re gonna have an issue.       And I would expect

11           that, as soon as I put that into...        I just processed

12           payroll, yesterday morning.       Uh, but as soon as I put

13           that into place, uh, there -- I would expect there

14           would be some backlash -- uh, and not because o’ me.

15           I mea-- uh, I’m just doing what has been done

16           historically.    Uh, [05:00] but, yeah.      So if that’s

17           what you want me to do, I can do it.        And I also need

18           to reach out to Nick, and, uh, him, probably his tax

19           person, and say, “OK.      Uh, what do you want your

20           withholding to be?”     Because it’s been 0, unless I put

21           in withholding, which only cost the company more.             Uh,

22           so if it’s 60 and 40, I can do that without a problem.

23           And I will reach out to Nick.       Uh, uh, I just need

24           your blessing.     So...
      Case 1:19-cr-10080-NMG Document 699-13 Filed 12/18/19 Page 7 of 20
     9163848802 2018-10-10 17-48-54 09884-001                        Page 6


1    SINGER: W-- uh, I thought that, the -- the whole time, they

2            were only bein’ paid 5 and 4 and that’s it.         I mean...

3            Uh, unfortunately not.      I mean, when I started

4            calculating it, it’s --

5    SINGER: I know.   But this, uh --

6            -- it’s a lot more than tha--

7    SINGER: -- this is like many, many months ago.

8            Yeah.

9    SINGER: Why has it --

10           And I j--

11   SINGER: -- taken this long?

12           Um, uh, it’s taken this long because I figured that

13           that’s how you wanted it.      Like I was told the net

14           paycheck.    So I net the paycheck to whatever they

15           need.   [06:00] Uh, yeah.     So it -- it’s just

16           historically how it’s been.       And the only reason I’m

17           reaching out to you now is because, to me, it seems

18           lopsided.    So I just wanted to make sure you’re aware

19           of it -- and if that’s what I should continue to do or

20           if they have an absolute, you know --

21   SINGER: No.

22           -- paycheck, like the rest of us.

23   SINGER: No.   It’s 4 -- 4 grand, 5 grand.

24           OK.
      Case 1:19-cr-10080-NMG Document 699-13 Filed 12/18/19 Page 8 of 20
     9163848802 2018-10-10 17-48-54 09884-001                        Page 7


1    SINGER: That’s it.

2            So I -- I will put that...       I mean, we just got our

3            payroll done this week, early this week.         And I’ll put

4            that into play.     But, uh, there’s gonna be some...         I

5            just want you to be prepared and I need to be

6            prepared, uh, for the phone calls and the text that --

7            you know, “Well, what’s happening now?” and to say,

8            “Well, this has been done wrong from the beginning.

9            And I’m just doing what Rick told me to do.”          So if I

10           have your blessing --

11   SINGER: Well, I’m -- I’m gonna c--

12           -- that’s wha--

13   SINGER: -- I’m gonna g-- uh, yeah -- I’m gonna call ’em right

14           now and tell ’em both.

15           OK.   And then what we need to know for Marlo, [07:00]

16           it’s -- it’s easier.      Uh, but for Nick, it’s not, uh,

17           because he has, for some reason, no withholding.          And

18           I don’t know if that’s on purpose.        Like I don’t know

19           his, you know, personal financial position.         Uh, but

20           tha-- but, if he needs to withhold taxes, we need to

21           change that arrangement so his taxes are being

22           withhold.    An-and then have to recalculate, for the

23           year, to -- to Marlo at 48, Nick at 60, uh, what they

24           will be.    And they will -- it will be a lot less,
      Case 1:19-cr-10080-NMG Document 699-13 Filed 12/18/19 Page 9 of 20
     9163848802 2018-10-10 17-48-54 09884-001                         Page 8


1              these next couple o’ months -- 3 months.         So, uh, I’ll

2              do whatever you’d like.    Uh, it’s just gonna be, uh, I

3              think --

4    __:       Uh...

5              -- very, uh, shocking to them.      Uh...

6    SINGER: Well, it shou-- it shou-- first of all, it should have

7              already been taken care of.       And I’m shocked that, all

8              this time -- no question marks.       I mean, it’s always

9              been...    Anyways, it is what it is.       And that’s what

10             frickin’ pisses me off all the time.

11             Uh, no, uh.

12   SINGER: ’Cause it’s been months, though!        [08:00] But,

13                       , it’s been months --

14         :   Yes.    And I’ve --

15   SINGER: -- months and ask the question.

16             -- had this question...

17   SINGER: Well, why didn’t you --

18             Rick...

19   SINGER: -- ask the question before?

20             Because that’s what I was told.

21   SINGER: Well...

22             And it wasn’t until...

23   SINGER: Anyways --

24             Rick, uh, uh --
      Case 1:19-cr-10080-NMG Document 699-13 Filed 12/18/19 Page 10 of 20
     9163848802 2018-10-10 17-48-54 09884-001                         Page 9


1    SINGER: -- forget about it.

2             -- I’m pretty good at what I d--       Yeah.   No, I don’t

3             want to --

4    SINGER: I know, I know.

5             -- forget about it.     Uh...

6    SINGER: But ju-- it’s been months.       It’s been months,

7             It -- it shoulda been already -- raised the question.

8             Because it wasn’t supposed to be that way, the whole

9             time.

10            But...

11   SINGER: So here’s the deal.

12            Uh...

13   SINGER: You got 3 months left.      You just pay them f-- whatever

14            it is to be 4 grand.     It doesn’t have to 48,000 and

15            60,000, for right now.     But going forward, it’s

16            whatever you would pay them normally, 4 and 5 grand.

17            That’s what they get paid for the next 3 mon--

18            Got it.   Will do.

19   SINGER: So then they’re cu-- they don’t have to be cut as

20            much.    But they’re gonna be cut.

21            OK.   I got it.   Uh, and I will have to ask Nick, you

22            know, of his...    Uh, I don’t want to get too personal,

23            but [09:00] that’s a...

24   SINGER: Well, don’t worry about it.       Just ask him the
      Case 1:19-cr-10080-NMG Document 699-13 Filed 12/18/19 Page 11 of 20
     9163848802 2018-10-10 17-48-54 09884-001                        Page 10


1             question.   He’ll give you the answer.       And that’s it.

2             This is the way it’s gonna be.

3             OK.

4    SINGER: He’s gettin’ paid 5 grand.

5             OK.   Not a problem.

6    SINGER: He gets 5 --

7             Uh...

8    SINGER: -- he gets 5 grand a month -- whatever the taxes are

9             on the 5 grand.    That’s it.    He’s supposed to make 60

10            grand a year.    And if he’s an employee, what’s the

11            burden on the 60 grand?

12            Exactly.    I get that.   And this has been one o’ things

13            that has, you know, nugged at me.       But, um, I just

14            figured you do special circumstances for them and,

15            uh...

16   SINGER: No.    I didn’t even know about it.

17            Uh, well, there ha-- there ha-- there was a -- uh,

18            there was a definite note about what they were

19            supposed to get.    And I will --

20   SINGER: 4,000 and 5,000.

21            -- have a look and, uh...      Uh, th-that wasn’t the

22            note.   But I will see, uh...

23   SINGER: Well, show me the note!

24       :    Uh, uh...
      Case 1:19-cr-10080-NMG Document 699-13 Filed 12/18/19 Page 12 of 20
     9163848802 2018-10-10 17-48-54 09884-001                        Page 11


1    SINGER: Show me the note.

2             I will abso--

3    SINGER: Didn’t say grossed up.

4             Not a problem.    Uh, not a p-- uh, not a problem, Rick.

5             I will show that to you.       Um, I -- I want you to kn--

6             I’m on your side.

7    SINGER: Uh...

8             I didn’t get a re--

9    SINGER: I get it.

10            And now that, uh...

11   SINGER: But it’s [10:00] been like months now.         It’s like b--

12            Anyway.   So I’m tellin’ ’em they’re gettin’ paid 5

13            grand, 4 grand.    Whatever their taxes are, the burden

14            is for the company.     We pay our taxes.     We pay their

15            t-- whatever we have to do.      And, uh, so, if they’re

16            makin’...   S-- she’s supposed to get paid 4 grand

17            times 12.   So she’s gonna make 48.      What’s that cost

18            the company?

19            Uh, it’s at least a good -- a good 10%.

20   SINGER: OK.

21            So that’s, uh --

22   SINGER: So --

23            -- going up to 50.     Yeah.

24   SINGER: -- so -- so that’s fine.        But that’s the number.
      Case 1:19-cr-10080-NMG Document 699-13 Filed 12/18/19 Page 13 of 20
     9163848802 2018-10-10 17-48-54 09884-001                         Page 12


1             OK.   So, fine.    I’ll do that the rest of the year.

2             And I will do that, uh, here on out.        Uh, not a

3             problem.    Not a problem.    Uh, a--

4    SINGER: What other --

5             Uh, s--

6    SINGER: -- what other surprises?

7             Well, there’s no-- it’s...      Uh, the other thing is I’m

8             not sure what’s gong on with the foundation, uh, at

9             all -- uh, which is fine.      I mean, we turned that

10            [11:00] over months ago.

11   SINGER: Right.

12            Uh, but my -- m-- what we used to do is we used to

13            also bill back to the foundation Marlo’s payroll.

14   SINGER: We’re not doin’ that.

15            But at this point...

16   SINGER: We’re not goin’ that.

17            So I can’t do that at all.

18   SINGER: No.

19            OK.   S-so that’s not been...     I jus-- I mean, I

20            been...    OK.   So we’re absorbing that.     And it’s not

21            being charged out.     Thank you, Jesus.     Because, uh,

22            I’ve been hesitant about that.       I’m no--   L-- again...

23            And the -- I guess the other question is, Rick...             Uh,

24            you can be pretty straightforth with me.        Uh, but, uh,
      Case 1:19-cr-10080-NMG Document 699-13 Filed 12/18/19 Page 14 of 20
     9163848802 2018-10-10 17-48-54 09884-001                        Page 13


1             a thing with the -- uh, having receivables for The

2             Key, uh, and not having rec--       We’ve always had

3             receivables.    Uh, Mikaela and I have talked about this

4             a couple times, since your email or text a couple

5             weeks ago.    And right now I’ve billed out 95 [12:00]

6             perce-- I mean, with a few questions I have.         And

7             unfortunately, I don’t have them with me right now, in

8             the car.   But is y-- what is, uh -- can you tell me

9             what your purpose -- wha-wha-what the point is...?

10            Because we’ve always run it that way.        And it’d be --

11   SINGER: Here’s why.

12            -- very difficult now...

13   SINGER: Here’s why.

14            OK, go.

15   SINGER: If, uh -- if we end up in any type of audit issue,

16            from the foundation and the company, and there becomes

17            a black mark upon us at some point, people could just

18            as well decide not to pay.

19            OK.   Gotcha.

20   SINGER: So no-- so, if you’re holdi-- so, if we have

21            receivables in January, February, March, of all these

22            fees and something were to happen, then I could see

23            people just say, “Well, I don’t need to [13:00] pay,”

24            or “There’s some issue,” or whatever it is.
      Case 1:19-cr-10080-NMG Document 699-13 Filed 12/18/19 Page 15 of 20
     9163848802 2018-10-10 17-48-54 09884-001                        Page 14


1             OK.    Now, are you referring to the tuition as well --

2    SINGER: N--

3             -- as the reimbursable expenses?

4    SINGER: -- no.      Uh, what do you mean?    No, n--   Wha-what

5             tuition?

6             Well, the $7,000 or $8,000 a year per student.

7    SINGER: No, no.     I’m...   Well, I want to get that paid, yes,

8             absolu--     What I really want to get paid is all these

9             application fees and these -- and the, um, scores.

10            Because it’s all comin’ out of our pocket.         I want to

11            have as much money...     I don’t want to be ch-chasing

12            money...     If we have a problem, in -- with the

13            company, in January, February, March -- OK? --

14            Right.

15   SINGER: -- and something happens -- OK? -- with the foundation

16            or something happens publicly --

17            Uh...

18   __:      D--?

19   SINGER: -- I -- what I don’t want is people to bail and then

20            [14:00] they don’t pay us.      And we’ve already --

21            OK.

22   SINGER: -- we’ve already done all their applications, all

23            their essays, and they decide they’re not gonna pay.

24            Gotcha.    I mean, we’ve been pretty good on
      Case 1:19-cr-10080-NMG Document 699-13 Filed 12/18/19 Page 16 of 20
     9163848802 2018-10-10 17-48-54 09884-001                        Page 15


1             collections, with that.      We had very few that have

2             gone south, very few.

3    SINGER: Right, bu-but how long did it take, after all the

4             applications and essays were done and we paid all the

5             fees, to get paid back?

6             Uh, well, uh, last year, because they weren’t doi--

7             uh, they weren’t done, uh, as quickly as they maybe

8             could have been done...      I’m on it.    Uh, and I’m on it

9             every, you know, week, uh, to collect that stuff.             So

10            tha-that is very small number, compared to, you know,

11            the $6,000, se-- $5,000, $7,000, and 8--you know--

12            thousand-dollar tuition that we bill out.         So what I

13            need to know from you and what Mikaela and I have been

14            working on is if, uh...      Just for [15:00] the

15            reimbursable, what I would suggest is, OK, we say...

16            And Mikaela’s been great.      She sent me a list and

17            whatever.   OK.    So we have $1,000, k-kind of like a

18            retainer.

19   SINGER: Yes.

20            Uh...

21   SINGER: Yes.

22            And...   Yeah.    So that’s what you need to do.      And

23            give me a credit card.     And if you have -- uh, if it

24            goes over that, I’ll bill them right away.         If it goes
      Case 1:19-cr-10080-NMG Document 699-13 Filed 12/18/19 Page 17 of 20
     9163848802 2018-10-10 17-48-54 09884-001                        Page 16


1             under that, at the end of the year, we’d have to repay

2             them for whatever that wasn’t used.

3    SINGER: That’s fine.     Uh, cool.

4             OK.

5    SINGER: That’s good.

6             Uh...

7    SINGER: I like that.

8             Yeah.   So that’s what I was thinking.       I talked to

9             Mikaela last night.     And I’m like, “OK, this is the

10            only way.”    But as far as tuition, uh, we -- I don’t

11            think...   At least when I wrapped it up last year, uh,

12            there was nobody that owed us tuition.        I mean...

13   SINGER: OK.    Well --

14            And the othe-- uh...

15   SINGER: -- h-how many people owe us tuition now?

16            Well, I’d have to look at the thing, which, I’m --

17            just need to get in the house, right now.         I’m waitin’

18            for you, in the car.     But, uh, there’s a lotta people

19            that owe us.    But I’ve -- as you know, I’ve been

20            sending, you [16:00] know, reminder --

21   SINGER: Right.

22            -- after reminder.

23   SINGER: I’ve seen the...

24            And I know...    Yes.   And the people that have said,
      Case 1:19-cr-10080-NMG Document 699-13 Filed 12/18/19 Page 18 of 20
     9163848802 2018-10-10 17-48-54 09884-001                        Page 17


1             oh, they didn’t get the email...       Like the one who

2             said...   I sent 3 emails.     And I was reticent to, you

3             know -- “OK.    I’ll -- I’ll give you ever-- all 3 of

4             ’em.”   Today I sent the 1, from the person who said

5             they didn’t get it.     I forget what the name was.          But,

6             um, i-if it’s -- if it’s that...       I mean, this is up

7             to you.   Because I don’t want to push anybody away

8             that, uh...    It’s up to you.    Uh, yeah.

9    SINGER: Yeah, but we’re...

10            Uh, I can...

11   SINGER: Here’s the deal.     We’re already seeing ’em.       Right?

12            So I’m already --

13            Uh, if, uh...

14   SINGER: -- in their home.

15            Yes!

16   SINGER: So --

17            Yeah.

18   SINGER: -- so there should no pushback by the family.          ’Cause

19            I’ll just stop seein’ ’em.

20            That’s exactly what I was gonna say.        So with your

21            blessing -- uh, and, you know, I can send out an

22            email, you know, “Unless this is paid before your next

23            appointment, you won’t have a next appointme--”          I

24            mean, I’d try to soften it up some way, but something
      Case 1:19-cr-10080-NMG Document 699-13 Filed 12/18/19 Page 19 of 20
     9163848802 2018-10-10 17-48-54 09884-001                        Page 18


1             like that.

2    SINGER: Well, just say that, uh --

3             Uh...

4    SINGER: -- uh, uh, “We need to get this paid, um, because,

5             [17:00] uh, we have -- uh, there’s a potential that

6             we’ll have to change Rick’s schedule --”

7             OK.

8    SINGER: “-- to fill in.     ’Cause we have other people waiting,

9             to fill into the schedule.      And if we’re n-- and, if

10            this isn’t paid, then, uh, we need to move forward

11            with other -- other families.”

12            Gotcha.   So I kind of was feeling that way but, again,

13            needed your OK.    So I can do that.

14   SINGER: Yeah.

15            And just be prepared, ’cause I will probably copy you

16            on every one.

17   SINGER: That’s fine.     You can.   No problem.

18            Uh...

19   __:      Uh...

20            OK.   Gotcha.   Uh...

21   SINGER: I just want to --

22            All right.    ’Cause, uh...

23   SINGER: -- I jus-- I am fearful of -- of -- something goes

24            down, something goes wrong, that I want to have as
      Case 1:19-cr-10080-NMG Document 699-13 Filed 12/18/19 Page 20 of 20
     9163848802 2018-10-10 17-48-54 09884-001                        Page 19


1             much money already in the company -- and not anybody

2             to make excuses for why they don’t have to pay.

3             Yeah, absolutely, and especially if the deal is they

4             were supposed to pay, you know, when w-- when we start

5             billing, which, we started billing in July, heavy

6             August, uh, September.     Um, yeah, absolutely.      And I’m

7             just -- if I have your blessing, uh, [18:00] I’ll say

8             it.   But I don’t want to be, uh, the hard-ass, when --

9             you know, they’re like, “Well,               said this.”

10            ’Cause I’ll copy you on every one and just say, “Hey,

11            uh, we, uh...”

12   SINGER: Yeah, you can, uh...

13            OK.

14   SINGER: That’s fine.

15            I will do that.

16   SINGER: OK.

17            OK.   Gotcha.   All right, Rick.

18   SINGER: Uh, thanks.

19            So, uh, we’ll talk to you soon.       Bye.

20   SINGER: OK.    [18:20]

21

22                             END OF AUDIO FILE
